PER CURIAM.
We reverse the final default judgment terminating appellant’s parental rights because of her failure to appear at the final hearing. Appellant was served only twenty-four hours prior to the hearing. J.B. v. Florida Department of Children & Family Services, 768 So.2d 1060 (Fla.2000), holds that where fundamental rights such as termination of parental rights are involved, more than twenty-four hours’ notice of a hearing where such rights could be terminated is required to satisfy procedural due process guarantees.
Reversed and remanded for further proceedings.
POLEN, C.J., WARNER, and GROSS, JJ., concur.